Citation Nr: 1613586	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  04-44 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to an initial compensable rating for bilateral hearing loss disability. 

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 1966 to October 1977. 

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied entitlement to a total disability rating based on individual unemployability (TDIU).  This appeal also comes from a July 2007 decision of VA's Appeals Management Center (AMC) in Washington, D.C., which granted service connection for left ear hearing loss disability and assigned a noncompensable rating effective February 3, 2004.  Thereafter, the Board notes that a May 2008 rating decision granted service connection for right ear hearing loss and assigned a noncompensable rating effective February 3, 2004.  Thus, notwithstanding prior characterizations of the issue, the Board observes that service connection is in fact in effect for bilateral hearing loss, and as such, the rating to be assigned is based on impairment affecting both ears. 

In June 2007, April 2009, and June 2015, the Board remanded these claims for additional development and they have been returned to the Board for adjudication.

The Veteran testified before the undersigned Veterans Law Judge at a video conference hearing in April 2015.  A transcript of the hearing has been associated with the Veteran's claims file.






FINDINGS OF FACT

1. Throughout the appeal period, the Veteran's hearing loss has been manifested by hearing impairment corresponding to no worse than auditory acuity Level VI in the left ear, and no worse than auditory acuity Level II in the right ear.

2. The Veteran has not shown that he is unable to secure and follow a substantially gainful occupation as a result of his service-connected disabilities.  


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).

2. The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.314, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist 

The Veteran's Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  With respect to the Veteran's TDIU claim, a letter sent to the Veteran in July 2004 provided compliant notice.   

Regarding the Veteran's claim for an initial compensable rating for hearing loss, as the July 2007 rating decision from the AMC that is on appeal effectuated the Board's grant of service connection for left ear hearing loss and assigned a noncompensable rating, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

An April 2011 statement of the case (SOC) provided notice on the "downstream" issue of a higher rating while July 2013, January 2014, September 2014, and December 2015 supplemental SOCs (SSOCs) readjudicated the matter after the Veteran and his representative had an opportunity to respond.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal have been identified and obtained, to the extent possible.  The evidence of record includes records from the Social Security Administration, VA treatment records, private treatment records, reports of  VA examinations, evidence submitted by the Veteran, including his lay statements, and the transcript of the April 2015 video conference hearing before the undersigned. 

The Veteran was afforded VA examinations in February 2008, September 2008, May 2009, February 2012, and September 2015.  The Board notes that the Veteran argued that the September 2015 VA examinations are inadequate because the examiners failed to provide supporting rationales for the expressed opinions.  See February 2016 Appellate Post-Remand Brief.  However, the Board finds that the evaluations are adequate because, as will be shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and describes the claimed disabilities in sufficient detail to allow the Board to make a fully informed determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that VA must provide an examination that is adequate for rating purposes). 

Board decisions in June 2007, April 2009, and June 2015 remanded the case for further development.

The June 2007 Board decision remanded the Veteran's TDIU claim for opinions from medical professionals to determine whether the Veteran's service-connected disabilities precluded him from securing and following a substantially gainful occupation.  In September 2008, the Veteran was afforded a VA examination in which the examiner assessed the impact of the Veteran's service-connected disabilities on his employability. 

The April 2009 Board decision remanded the Veteran's left ear hearing loss claim to allow the RO to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1992) (stating that where the Veteran submitted a timely notice of disagreement (NOD) the Agency of Original Jurisdiction must issue an SOC).  Subsequently an SOC was issued in April 2011.  Furthermore, the Veteran's TDIU claim was remanded to allow the RO to obtain VA Vocational Rehabilitation reports and for a VA examination to determine the severity of the Veteran's service-connected sleep apnea.  The Veteran was afforded a VA examination in May 2009 to evaluate his sleep apnea.  In addition, in September 2010 the RO contacted Vocational Rehabilitation and was informed that the Veteran's file had been discontinued since December 2008 and no action was taken since March 1987.  See September 2010 Report of Contact.      

A June 2015 Board decision remanded the Veteran's hearing loss claim for an additional VA audiological evaluation and for updated VA treatment records.  The Veteran's TDIU claim was remanded for an opinion regarding the collective impact of the Veteran's service-connected disabilities.  The Veteran was afforded VA examinations on all his service-connected disabilities in September 2015 and VA treatment records from October 2011 through July 2015 have been associated with the record.  

Therefore, the Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

Lastly, the Veteran testified during a video conference hearing in April 2015.  At the hearing, the undersigned explained the issues on appeal, asked questions focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required.  These actions satisfied the Veterans Law Judge's duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  Neither the Veteran nor his representative have contended, and the evidence does not otherwise show that the undersigned failed to comply with 
38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2015).

Entitlement to an Initial Compensable Rating for Bilateral Hearing Loss 

The Veteran contends that his service-connected hearing loss is more disabling than reflected by his current noncompensable rating.  The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results under Diagnostic Code (DC) 6100 for hearing loss.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under DC 6100, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000; 2000; 3000; and 4000 Hertz (cycles per second).  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, DC 6100.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85, DC 6100.

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII. See 38 C.F.R. § 4.85.

Alternatively, VA regulations provide that in cases of exceptional hearing loss, when the puretone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a). The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever would result in the higher numeral, and that numeral will be elevated to the next higher numeral..  

The Veteran was afforded a VA audiological examination in February 2008.  The VA examination report revealed puretone air conduction thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
40
55
55
LEFT
20
30
40
70
65

The February 2008 VA examination report revealed a speech recognition score of 90 percent in the right ear and 82 percent in the left ear.  Puretone audiometry testing found that the average puretone threshold was 45 decibels for the right ear and 51 decibels for the left ear.      

The Veteran was also afforded a VA audiological examination in February 2012.  The VA examination report revealed pure tone air conduction thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
50
60
60
LEFT
20
30
65
65
60

The February 2012 VA examination report revealed a speech recognition score 92 percent in the right ear and 84 percent in the left ear.  Puretone audiometry testing found that the average puretone threshold was 50 decibels for the right ear and 55 decibels for the left ear.      

The Veteran was also given a VA audiological examination in September 2015.  The VA examination report revealed pure tone air conduction thresholds as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
55
60
60
LEFT
20
30
75
70
65

The Veteran's September 2015 VA audiological examination revealed speech recognition scores of 96 percent in the right ear and 72 percent in the left ear.  Puretone audiometry testing found that the average puretone threshold was 53 decibels for the right ear and 60 decibels for the left ear.  

Notably, at the Board hearing, the Veteran testified that he received a hearing exam approximately 6 months prior to the April 2015 hearing and that he was given new hearing aids.  The Veteran's VA treatment records from October 2011 through July 2015 are silent for any results of a hearing examination.  While a March 2014 treatment note in the Veteran's VA treatment records shows that the Veteran's hearing aid was repaired, programmed, and sent to his address, there is no indication that an audiological examination was conducted in connection with his treatment.           

During the April 2015 Board hearing, the Veteran testified that since service his hearing has gotten continually worse.  He indicated that without his hearing aids he can hear "a little, not much."  The Veteran indicated that even while wearing his hearing aids if there are several people talking in a room he is unable to understand what they are saying.  The Veteran finds his inability to understand conversations frustrating. 

The results of the Veteran's February 2008 audiogram reveal no worse than Level II hearing acuity in the right ear and Level IV hearing acuity in the left ear.  Application of the above-noted findings to Table VII result in a 0 percent disability rating under 38 C.F.R. § 4.85, DC 6100.  

The results of the Veteran's the February 2012 audiogram reveal no worse than Level I hearing acuity in the right ear and Level II hearing acuity in the left ear.  Application of the above-noted findings to Table VII result in a 0 percent disability rating under 38 C.F.R. § 4.85, DC 6100.  

As noted above, the Rating Schedule provides for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  The Veteran's February 2008 and February 2012 test results do not demonstrate either (1) a puretone threshold of 55 decibels or more in all four frequencies in any service-connected ear, or (2) a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear. 38 C.F.R. § 4.86.  Therefore, the Veteran was not entitled to consideration for exceptional patterns of hearing impairment in any ear.

However, the September 2015 VA audiological examination  results show a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in the left ear.  Thus, he is entitled to consideration for an exceptional pattern of hearing in the left ear.  38 C.F.R. § 4.86(b).  Section 4.86(b) provides that the rating specialist will determine the Roman numeral designation from hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b). 

Here, applying Table VI results in a Roman numeral designation of V for the left ear, whereas applying Table VIa results in a Roman numeral designation of IV.  The higher Roman numeral designation of V is then elevated to VI for the left ear.  38 C.F.R. § 4.86(b).  The Roman numeral designation of VI for the left ear and I for the right ear also corresponds to a noncompensable rating under Table VII. 

The Board finds the VA examiners' opinions highly probative to the question at hand.  The examiners were both audiologists and possessed the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiners conducted the audiological evaluation in compliance with the VA Handbook of Standard Procedures and Best Practices for Audiology Compensation and Pension Examinations.   

The Board in no way discounts the difficulties that the Veteran experiences as a result of his hearing loss.  The Veteran is competent to testify to facts or circumstances that can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  However, it must be emphasized, as previously noted, that the disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board must base its determination on the results of the pertinent audiological evaluations of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Under these circumstances, the Board finds that throughout the appeal period, the record has presented no basis for the assignment of a compensable disability rating for the Veteran's service-connected bilateral hearing loss.  

The above determination is based on consideration of the applicable provisions of VA's rating schedule. In particular, the Board notes that the VA audiological examination report describes the effects of the Veteran's hearing impairment on his daily life. See Martinak v. Nicholson, 21 Vet. App. 447 (2007). The Board has also considered whether referral for extraschedular consideration is suggested by the record.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  See also 38 C.F.R. § 3.321(b)(1).

With respect to the first prong of Thun, the Veteran reports having difficulty hearing conversations and an inability to hear over background noise.  The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Therefore, the Veteran's struggle to comprehend verbal conversations and other noises is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Therefore, referral for extraschedular consideration is not warranted.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Additionally, the Board notes that under Johnson  v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

Entitlement to Total Disability Based on Individual Unemployabililty (TDIU)

The Veteran claims that his service-connected sleep apnea, hypertensive heart disease, hypertension, vasomotor rhinitis, and bilateral hearing loss prevent him from obtaining and maintaining substantially gainful employment.

Schedular TDIU may be assigned in the first instance by the Board or the RO when the disabled person is determined to be unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. See 38 C.F.R. § 4.16(a). 

In cases where these percentages are not met, but the disabled person is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, the case should be submitted to the Director, Compensation Service, for consideration of extra-schedular TDIU.  See 38 C.F.R. § 4.16(b).  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  Id.  

In determining whether an appellant is entitled to a TDIU, the Veteran's non service-connected disabilities and advancing age may not be considered.  38 C.F.R. § 4.19

The Veteran is service connected for sleep apnea at 50 percent, hypertension with hypertensive cardiovascular disease at 30 percent, vasomotor rhinitis at 10 percent, hypertension at 10 percent, tinnitus at 10 percent, and bilateral hearing loss at 0 percent.  As the Veteran's combined disability rating is 80 percent, the ratings satisfy the schedular TDIU requirements and, therefore, the Board must determine whether the Veteran is, in fact, unemployable due to his service-connected disabilities.

Here, the Veteran was last employed as a maintenance person at a community college in 2002.  The Veteran was terminated from that position after a private orthopedist Dr. S.D.N. provided him with a note indicating that the Veteran is unable to stand on his feet for over 30 minutes without rest and stating that the Veteran "is allowed to work with the following restrictions: no heavy lifting (max 10 lbs.).  No repetitive bending or stooping.  No heavy machinery (i.e. buffers)." See June 2002 Correspondence.  An October letter from Dr. C.E.J. also indicates that the Veteran has a foot problem with the second metatarsal of his right foot and should avoid walking long distances. 

The Veteran testified that he is unable to get and maintain gainful employment because even with his CPAP machine, which he uses to treat his service-connected sleep apnea, he still feels tired and weak every day and does not feel like getting out of bed.  See April 2015 Hearing Transcript.  The Veteran also stated that his blood pressure was "more or less the reason in 2002 that [he] left [his] job."  Id.  The Veteran also reported that his wife reminds him to take his medication 3 times a day and if he were out on a work day she would not be there to remind him.  Id.      

Treatment reports from Laurel Bone and Joint Clinic and VA treatment records show the Veteran has diagnoses of degenerative disc disease, osteoarthritis of both knees, impingement syndrome of the left shoulder, tenosynovitis of the right shoulder and Freiberg's infarction of the right foot second metatarsal head.  Reports from the Patel Clinic show treatment for low back pain.  In an October 2004 VA examination done in connection with the Veteran's service-connected hypertension and sleep apnea, the examiner reported that the Veteran's activity is markedly reduced because of his osteoarthritis. 

During a September 2008 VA examination the Veteran indicated that he retired at age 57 and up to that point he was doing janitorial work including buffing floors.  The Veteran indicated that he got to the point where his arthritis and pain in his joints were severe enough that he could not stand up to do work and he applied for social security disability, which he received.  He indicated that prior to that, he did work for a long period of time doing air condition and heating work.  The examiner reported that, "The Veteran's major limiting factor based on his history is his degenerative arthritis and subsequent pain in the joints related to that.  He is impaired in his walking because of his degenerative joint disease in the knees and hips, especially in the right knee . . . The Veteran's other service-connected conditions including sleep apnea, hypertensive heart disease and hypertension, rhinitis and impaired hearing do not preclude his usual employment.  Based on his history he was working as a janitor; however, could not tolerate that because of joint pains . . . The Veteran does complain of shortness of breath which is felt to be more likely than not related to being significantly overweight rather than to any significant cardiovascular disease or pulmonary disease."  

Similarly, during a May 2009 VA examination the examiner stated, "It is not at least as likely as not that [the Veteran's] sleep apnea alone would preclude him obtaining and retaining substantially gainful employment.  He does report napping during the day but more likely than not this is due to his inactivity and watching television all day.  With the CPAP this should control his symptoms therefore the sleep apnea would not preclude any employment.  He reports that his limitations are due to inability to stand or walk due to his pain in his spine, knees, and hips.  These joint and spine complaints are the limiting factors in his employability."  

In February 2012, the Veteran was afforded VA examinations for each of his service connected disabilities.  In the examination reports based on his service-connected sleep apnea, hypertensive heart disease, hypertension, and vasomotor rhinitis all examiners indicated that each respective disability did not preclude employment.  However, during his audiological examination the examiner stated, "While hearing loss does not preclude employment, regardless of the degree, this patient would be expected to have some difficult [sic] working in an employment setting which relies heavily on spoken communication."  With respect to the Veteran's hypertension, in a July 2014 opinion, the examiner clarified his opinion indicating that the Veteran's hypertension was considered stable and under control during the February 2012 examination.  The examiner stated as follows:  "From reviewing his records, I find no evidence he is disabled related to his service-connected hypertension.  His BP is controlled and there are no findings of complications such as stroke, congenital heart failure or renal dysfunction.  Therefore, as I stated in the exam of 2012, I find no evidence he is disabled related to his BP.  Taking three medications for BP is common and does not indicate disability in this particular case.  There is nothing in the medical records to suggest he is having significant side effects from the medication to the point of disability."  

The Veteran's primary care provider submitted a letter describing the Veteran's inability to perform tasks that would render him an income.  The primary care provider stated as follows:  "The Veteran has radiological evidence of his reported severe daily pain in many joints including low back, right knee, bilateral hips, and right lower leg/foot.  He states, even with narcotic analgesic, muscle relaxer, and other medical interventions, he can only stand for 1 minute or walk for 1 minute without having to sit due to severe pain.  Sitting is also uncomfortable and the pain of arthalgias persist even when sitting.  His physical findings confirm this inability to get comfortable, he walks with a cane - slowly with a severe limp . . . He also has to take 3 drugs for hypertension.  [The Veteran] states he is totally disabled and I agree from his physical findings."  See June 2014 Correspondence.  

Finally, in September 2015, the Veteran was again afforded a VA examination for each of his service connected disabilities.  With respect to the Veteran's rhinitis, the examiner stated that the Veteran's rhinitis would not prevent him from engaging in his usual employment.  Regarding sleep apnea, the examiner stated, the "Veteran's treated sleep apnea has no effect on employment, function, ordinary activity, or ability to do manual and/or sedentary work."   As to the Veteran's hearing loss, the examiner indicated that the Veteran's ability to work is impacted because he has difficulty understanding speech unless he is face to face in a quiet atmosphere, preferably while wearing his hearing aids. 

The Board finds the VA examiners' opinions adequate and highly probative to the question at hand.  The examiners possessed the necessary education, training, and expertise to provide the requested opinion.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board notes that the Veteran has asserted that the September 2015 examinations are inadequate because the opinions were not accompanied by supporting rationales.   However, the VA examiners conducted extensive examinations; the opinions were based on a review of the Veteran's claims file, which contained his statements, service treatment records, and post-service medical evidence.  It is clear that the examiners took into consideration all relevant factors in giving their opinions. 

The Board recognizes that the Veteran claims that his service-connected sleep apnea, hypertensive heart disease, hypertension, vasomotor rhinitis, and bilateral hearing loss have some impact on his ability to obtain and maintain substantially gainful employment.  However, the Veteran has consistently reported, and the medical evidence shows, that his non service-connected disabilities prevent him from working.  As noted above, non service-connected disabilities may not be a consideration when determining eligibility for a TDIU.  While the Board is sympathetic to the limitations the Veteran faces, the Board is prevented from considering these disabilities as a factor leading to the Veteran's unemployability.  Moreover, the Veteran's limitations due to his service-connected disabilities are considered in the 80 percent combined disability rating he receives.  Indeed, the assignment of the 80 percent schedular rating is recognition of the functional limitations caused by his disabilities and that rating contemplates the severity and overall impact the symptoms have on the Veteran's life.  As such, the evidence does not persuasively support a finding that the Veteran is unable to obtain and maintain substantially gainful employment solely due to his service-connected.  See 38 C.F.R. §4.19.  

For all the foregoing reasons, the Board finds that the claims for an initial compensable disability rating for the Veteran's service-connected bilateral hearing loss and TDIU must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss disability is denied.  

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is denied. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


